18-12814-mew       Doc 13      Filed 10/11/18     Entered 10/11/18 18:55:30            Main Document
                                                 Pg 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------- x
  In re                                                             :
                                                                    :
  MADISON ASSET LLC,                                                : In a Case Under Chapter 15
                                                                    : of the Bankruptcy Code
                                                                    :
  Debtor in a Foreign Proceeding.                                   : Case No. 18-12814-mew
  ----------------------------------------------------------------- x

        NOTICE OF HEARING TO CONSIDER EX PARTE MOTION FOR LEAVE
                    TO CONDUCT DISCOVERY PURSUANT TO
             11 U.S.C §§ 105(A), 1507(A), 1521(A)(4) AND 1521(A)(7) AND
        RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         PLEASE TAKE NOTICE that on October 11, 2018, Martin Nicholas John Trott and
  Christopher James Smith, in their capacity as the Joint Official Liquidators (the “Petitioners”)
  of Madison Asset LLC (in Official Liquidation) (the “Company”) and as duly authorized
  foreign representatives as defined by section 101(24) of title 11 of the United States Code (the
  “Bankruptcy Code”), by their United States counsel, Norton Rose Fulbright US LLP, filed the
  enclosed Ex Parte Motion for Leave to Conduct Discovery Pursuant to 11 U.S.C §§ 105(a),
  1507(a), 1521(a)(4) and 1521(a)(7) and Rule 2004 of the Federal Rules of Bankruptcy
  Procedure (the “Motion”).

          PLEASE TAKE FURTHER NOTICE that the United States Bankruptcy Court for
  the Southern District of New York (the “Bankruptcy Court”) will consider the Motion at a
  hearing scheduled for October 16, 2018 at 11:00 a.m. (ET) (the “Hearing”), or as soon
  thereafter as counsel may be heard, before the Honorable Michael E. Wiles in Courtroom 617
  of the Bankruptcy Court, One Bowling Green, New York, New York 10004-1408.

          PLEASE TAKE FURTHER NOTICE that if no response or objection to the Motion
  is filed and served in time to be considered by the Bankruptcy Court before the Hearing, the
  Bankruptcy Court may grant the Motion without further notice or hearing.

         PLEASE TAKE FURTHER NOTICE that the Hearing may be adjourned from time
  to time without further notice other than an announcement in open court at the Hearing of the
  adjourned date or dates or any further adjourned hearing.
18-12814-mew   Doc 13   Filed 10/11/18    Entered 10/11/18 18:55:30           Main Document
                                         Pg 2 of 2


  Dated: New York, New York
         October 11, 2018

                                          NORTON ROSE FULBRIGHT US LLP



                                          By:    /s/ Andrew Rosenblatt
                                                Andrew Rosenblatt
                                                Francisco Vazquez
                                                1301 Avenue of the Americas
                                                New York, New York 10019
                                                (212) 408-5100

                                                Counsel for the Petitioners
